Citation Nr: 1715617	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  12-06 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a bilateral hand disability.

3.  Entitlement to service connection for an autoimmune disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her husband

ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1976 to October 1979, from February 1986 to May 1986, from February 2003 to December 2003, and from October 2006 to September 2009.

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2008 rating decision, in which the RO, in Chicago, Illinois, inter alia, denied service connection for a neck condition, a back condition, a bilateral hand condition, and autoimmune issues.  In June 2009, the Veteran filed a notice of disagreement (NOD) with these denials.  A statement of the case (SOC) was issued in January 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in February 2012.  During the pendency of the appeal, the Veteran's claims file was transferred to the jurisdiction of the RO in Phoenix, Arizona.

In an August 2016 rating decision, the RO granted service connection and assigned an initial 20 percent rating for degenerative joint disease (DJD) of the cervical spine, effective August 25, 2006.  This action resolved the claim for service connection for a neck condition, and, as the Veteran has not initiated an appeal with respect to either the assigned rating or effective date, no downstream matter pertaining to the cervical spine  is currently before the Board.

Also in August 2016, the RO continued to deny service connection for a back condition, a bilateral hand condition, and autoimmune issues (as reflected in the August 2016 supplemental SOC (SSOC)).

In January 2017, the Veteran and her husband testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  During the hearing, the Veteran requested, and the undersigned granted, a 30-day abeyance period for submission of additional evidence in support of the claims.

The Board notes that in March and April 2017 (after the certification of the appeal to the Board), the Veteran submitted additional evidence-including, additional treatment records from U.S. Army medical treatment facilities in Germany (Landstuhl Regional Medical Center and Heidelberg MEDDAC), a December 2016 private treatment note from Arizona Arthritis & Rheumatology Associates, and a December 2016 private opinion from Dr. K. at Signature Chiropractic-pertinent to the claims remaining on appeal.  This evidence has not been considered by the agency of original jurisdiction (AOJ).  Although the Veteran's substantive appeal was received prior to February 2, 2013, no waiver of initial AOJ consideration of the evidence has been received.  See 38 C.F.R. § 20.1304 (2016) and § 501 of the Honoring America's Veterans Act, Public Law No. 112-154, 126 Stat. 1165.  However, as the Board is remanding these claims, and the AOJ will have an opportunity to consider such evidence on remand, the Veteran is not prejudiced by the Board's limited consideration of the additionally-received evidence for the purpose of issuing a comprehensive remand.

This appeal is now fully being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA, claims processing systems.

For reasons expressed below, the remaining claims on appeal are being remanded to the AOJ.  VA will notify the Veteran when further action, on her part, is required.



REMAND

Unfortunately, the Board finds that further action in this appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.

Initially, as noted in the Introduction, above, the Veteran submitted additional treatment records from U.S. Army medical treatment facilities in Germany, a December 2016 private treatment note from Arizona Arthritis & Rheumatology Associates, and a December 2016 private opinion from Dr. K., which are pertinent to her claims for service connection for a back disability, a bilateral hand disability, and an autoimmune disease, subsequent to the most recent August 2016 SSOC, and without a waiver of initial AOJ consideration.  See 38 C.F.R. § 20.1304(c).  As such, these matters must be remanded for the AOJ to consider the additionally-received evidence, in the first instance, and for issuance of an SSOC reflecting such consideration.

The Board further finds that additional development of the claims is warranted.

With regard to the claim for service connection for a back disability, the Veteran asserts that she has a current back disability that is related to active service.  More specifically, she has testified that her back disability resulted from various activities in service-to include, paint scraping (requiring her to reach far out of a window from the inside out and to contort her body), carrying heavy bags, weapons and medical equipment, and loading/unloading heavy and bulky medical laboratory equipment-and began in and continued since approximately 1977.  See January 2017 Board Hearing Transcript (Transcript), pp. 5-8.  In connection with her claim, she underwent a VA back conditions examination in May 2016.  The VA examiner diagnosed the Veteran with DJD of the lumbar spine.  In addition, the VA examiner opined that the Veteran's claimed back disability was less likely than not incurred in or caused by service.  The VA examiner noted that service treatment records (STRs) showed the Veteran was seen for his back in 1979 and in 2009 and reasoned that "[t]here is no documentation of chronicity and continuity of low back complaints after separation in 2009."  

However, treatment records from the Landstuhl Regional Medical Center, following the Veteran's separation in September 2009, show complaints of continued back pain and various back diagnoses, to include lumbar spondylosis and lumbar intervertebral disc degeneration.  See e.g., Landstuhl Regional Medical Center treatment records in October 2010, April 2012, July 2012, November 2012, July 2013, November 2013, and October 2014.  Additionally, the Veteran has stated that she experienced continued back pain since service.  Therefore, the May 2016 VA opinion appears to have been based upon an inaccurate factual premise.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (an opinion based on an inaccurate factual premise has no probative value).  In addition, the VA examiner appears to have relied largely on the lack of documented complaints and treatment in and since service, without specifically addressing the Veteran's assertions as to experiencing back problems throughout and continuously since service.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007) (a medical opinion is inadequate if it is based solely on the absence of documentation in the record and does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination)).

With regard to the claim for service connection for a bilateral hand disability, the Veteran asserts that she has a current bilateral hand disability that is related to active service.  More specifically, she has asserted that she experienced ongoing pain, stiffness, and swelling in her hands since 2003, when she was constantly loading and unloading medical equipment for 16-hour days, including the weekends.  See Transcript at pp. 18-19.  In connection with her claim, she underwent a VA hand and finger conditions examination in May 2016.  The VA examiner diagnosed the Veteran with bilateral finger sprain.  In addition, the VA examiner opined that the Veteran's claimed hand disability was less likely than not incurred in or caused by service.  The VA examiner noted that STRs documented complaints of hand pain, arthralgia, and that X-ray in 2008 were negative for pathology prior to separation from service in 2009.  The VA examiner reasoned that "[t]here are no clinical records documenting hand complaints after separation from service compatible with chronicity and continuity of hand complaints during and after service."

However, treatment records from the Landstuhl Regional Medical Center show complaints of hand/finger pain, following the Veteran's separation in September 2009 (see e.g., Landstuhl Regional Medical Center treatment records in March 2010, September 2012, and October 2013) and various hand diagnoses in service, to include osteoarthritis and cubital tunnel syndrome (see e.g., Landstuhl Regional Medical Center treatment records in February 2007 and June 2008), which do not appear that have been considered by the VA examiner, as the only medical records specifically listed under "medical history" in the VA examination report are entries from STRs from October 2003.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (it is incumbent on the examiner to consider all of the relevant evidence before forming an opinion).  In addition, the VA examiner appears to have relied largely on the lack of documented diagnoses and complaints during and since service, without specifically addressing the Veteran's assertions as to experiencing hand problems during and since service.  See Dalton, supra. 

With regard to the claim for service connection for an autoimmune disease, the Veteran asserts that she has a current autoimmune disease that is related to active service.  More specifically, the Veteran has contended that her autoimmune disease first arose in service when she had a positive lupus anticoagulant (LAC) test in August 2003.  See Transcript at pp. 23-24.  In connection with her claim, she underwent a VA systemic lupus erythematosus (SLE) and other autoimmune diseases examination in May 2016.  The VA examiner found that the Veteran did not have or ever have a systemic or localized autoimmune disease, including SLE.  In addition, the VA examiner opined that the Veteran's claimed autoimmune disease was less likely than not incurred in or caused by service.  The VA examiner reasoned that there was "no evidence of diagnosis of the lupus condition itself or any other autoimmune connective tissue disorder in her STRS" and that "[r]heum notes in 2003 mention + LAC test, + phospholipid antibody but no evidence of autoimmune connective tissue disease like SLE."  

However, review of the Veteran's STRs reveals that she had a diagnosis of antiphospholipid antibody syndrome.  See e.g., November 2003 Physical Profile, September 2003 Consult Report (stating that the Veteran "does meet the criteria for a diagnosis of antiphospholipid antibody syndrome").  Therefore, the May 2016 VA opinion appears to have been based upon an inaccurate factual premise.  See Reonal, supra.  In addition, in the December 2016 treatment note from Arizona Arthritis & Rheumatology Associates, it was noted that "malar rash noted on exam - clinical picture is suggestive of lupus" and that "[s]evere sicca is suggestive of S[jogren syndrome]."  As such, it is unclear from the current evidence of record whether the Veteran has a current autoimmune disease, to include antiphospholipid antibody syndrome.  

Given the above-noted deficiencies, the Board concludes that the above-mentioned May 2016 VA opinions are inadequate to resolve the claims for service connection for a back disability, a bilateral hand disability, and an autoimmune disease.  
Accordingly, the Board finds that further medical opinions-based on full consideration of the Veteran's documented medical history and assertions, and supported by complete, clearly-stated rationale-is needed to resolve the claims for service connection.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  See also  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that, once VA undertakes the effort to obtain such an opinion when developing a service connection claim, even if not statutorily obligated to do so, it must obtain one that is adequate for purposes of the determination being made).

Thus, on remand, the AOJ should arrange to obtain addendum opinions from the May 2016 examiner (the same examiner conducted the back conditions examination, the hand and finger conditions examination, and the SLE and other autoimmune diseases examination), or from an appropriate physician, based on claims file review (if possible); the AOJ should only arrange for further examination of the Veteran if such is deemed necessary in the judgment of the physician designated to provide the addendum opinions.

Prior to arranging to obtain further medical opinions in connection with these claims, to ensure that all due process requirements are met, and that the record is complete, the AOJ should give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims on appeal, explaining that she has a full one-year period to respond.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).

During the January 2017 Board hearing, the Veteran testified that she was receiving treatment for her autoimmune disease from Dr. S., a private physician.  In addition, she testified that she was receiving treatment for her back from a private chiropractor once a week.  Treatment records from these providers are not contained in the record.  Accordingly, in its letter, the AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain any outstanding, pertinent private (non-VA) records, to include from Dr. S. and her private chiropractor.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2016).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the remaining claims on appeal.  As noted in the Introduction, above, the AOJ's adjudication of the claims should include all evidence added to the claims file since the last adjudication of the claims in the August 2016 SSOC (to include the additional treatment records from U.S. Army medical treatment facilities in Germany, the December 2016 private treatment note from Arizona Arthritis & Rheumatology Associates, and the December 2016 private opinion from Dr. K. at Signature Chiropractic).

Accordingly, these matters are hereby REMANDED for the following action:

1.  Send to the Veteran and her representative a letter requesting that the Veteran provide sufficient information and, if necessary, authorization, to obtain any additional evidence pertinent to the remaining claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records, to include any records from Dr. S. and her private chiropractor.

Clearly explain to the Veteran that she has a full one-year period to respond (although VA may decide the claims within the one-year period).

2.  If the Veteran responds, assist her in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain from the May 2016 VA examiner addendum opinions addressing the etiology of current back disability, bilateral hand disability, and autoimmune disease.

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the claims file, and arrange to obtain medical opinions from an appropriate physician(s) based on claims file review (if possible).  Only arrange for the Veteran to undergo further VA examination(s), if deemed necessary in the judgment of the physician(s) designated to provide the addendum opinions.

The contents of the entire, electronic claims file, (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated physician(s), and the addendum opinions/examination report(s) should include discussion of the Veteran's documented history and lay assertions.

With respect to the Veteran's back disability, the physician should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability had its onset during service, or is otherwise medically-related to service.

In addressing the above, the physician must consider and discuss all pertinent medical and other objective evidence of record-to include in- and post-service treatment records (including the Landstuhl Regional Medical Center treatment records in October 2010, April 2012, July 2012, November 2012, July 2013, November 2013, and October 2014), and the December 2016 private opinion from Dr. K. at Signature Chiropractic.

The physician should also consider and discuss the Veteran's lay assertions-to include with respect to her various in-service activities (i.e., paint scraping (requiring her to reach far out of a window from the inside out and to contort her body), carrying heavy bags, weapons and medical equipment, and loading/unloading heavy and bulky medical laboratory equipment), and as to the nature, onset, and continuity of associated symptoms.  

With respect to the Veteran's bilateral hand disability, the physician should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability had its onset during service, or is otherwise medically-related to service.

In addressing the above, the physician must consider and discuss all pertinent medical and other objective evidence of record-to include, service and post-service treatment records (including the Landstuhl Regional Medical Center treatment records in February 2007, June 2008, March 2010, September 2012, and October 2013).

The physician must also consider and discuss the Veteran's lay assertions-to include as to her report of constantly loading and unloading medical equipment for 16-hour days (including the weekends) in service, and as to the nature, onset, and continuity of associated symptoms.

With respect to  autoimmune disease, the physician should indicate whether the Veteran has or at any time pertinent to the August 2006 claim has had a diagnosis of autoimmune disease.  

If so, for each such diagnosed autoimmune disease, the physician should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disease had its onset during service, or is otherwise medically-related to service.

In addressing the above, the physician must consider and discuss all pertinent medical and other objective evidence of record-to include, service and post-service treatment records (including the August 2003 positive lupus anticoagulant test, the November 2003 Physical Profile, and the September 2003 Consult Report), and the December 2016 private treatment note from Arizona Arthritis & Rheumatology Associates.

The physician must also consider and discuss the Veteran's lay assertions-to include as to the nature, onset, and continuity of associated symptoms.

In addressing all of the above, the physician is advised that the Veteran is competent to report her symptoms and history, and such reports should be specifically acknowledged and considered in formulating any opinion.  If the Veteran's assertions in any regard are discounted, the physician should clearly so state, and explain why.

Complete, clearly-stated rationale for the conclusions reached, must be provided.

4.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall, 11 Vet. App. 268 (1998).

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the remaining claims on appeal in light of all pertinent evidence (to particularly include all evidence added to the VBMS and/or Virtual VA file(s) since the last adjudication in August 2016 (including the additional treatment records from U.S. Army medical treatment facilities in Germany, the December 2016 private treatment note from Arizona Arthritis & Rheumatology Associates, and the December 2016 private opinion from Dr. K. at Signature Chiropractic)) and legal authority.

6.  If any benefit(s) sought on appeal remain(s) denied, furnish to the Veteran and his representative an SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).

